DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case Miyajima establishes a toilet seat assembly with a sterilizer that is driven by a controller in one direction to a predetermined position (rotates around to a start position) at which the controller controls the sterilizer to treat the area corresponding to a predetermined angle. Dayton teaches the use of a distance sensor for a controller to measure the distance between a sterilizer and a surface and to determine the irradiating time based upon the measured distance. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
.  
Appropriate correction is required.

Claim Interpretation
Claim 3 calls for “the controller determines a time period during which a user does not use the bidet seat based on the pressure detected by the detector”. As a “time period” is not a single instant the claim is being interpreted to require the system determine a usage pattern of a user and establish a predetermined period when cleaning is permitted as per Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002200011 (Miyajima) in view of US 8,136,171 (Huang), US 2014/0137318 (Dorra) and US 9,095,633 (Dayton).
	Regarding claims 1, 5 and 7, Miyajima discloses a toilet having a toilet seat sterilizing function comprising:
	a seat (2), disposed on an upper portion of the toilet, allowing a user to be seated thereon;
	a cover (5) for covering and uncovering the seat;
	a sterilizer (36) installed on a seat facing surface of the cover and sterilizing the seat when the cover covers the seat;
	a driver (13) for driving the sterilizing part; and
	a controller (37) for controlling the sterilizer and the driver;
	wherein:
		the sterilizer comprises a germicidal light source (36);
		the controller controls the driver to rotate the sterilizer to a predetermined point (rotates round back to a predetermined starting point) in one direction and controls the sterilizer to irradiate an area of the seat corresponding to a predetermined angle (Para. 0022-0023).
	Miyajima however is ambiguous regarding if the cover is automatically closed by the system (Para. 0034). Also Miyajima does not specify that the toilet is a bidet, that the light is an 
	Huang teaches an automatic toilet cleaning device comprising a cover (30) with a driving part (42/59) which drives a sterilizing part (50) and opens and closes the cover. A control part (60) determines when the toilet is not in use, automatically closes the cover and automatically activates the sanitizing part (Cl L65- C2 L7).
	It would have been obvious to one of ordinary skill in the art to utilize the driver which is controlled by the controller to open and close the cover, as taught by Huang, to permit automatic scheduled cleaning of the toilet and to permit a more sanitary closing and cleaning of the toilet without a user being required to touch the system.
	Dorra teaches a bidet sterilization system (10) comprising a cover (280) with an integrated seat cleaning system which can include UV lights (3806).
	It would have been obvious to one of ordinary skill in the art that the seat sterilization system can be used on bidet seats, as evidenced by Dorra, since both toilet seats and bidet seats are art recognized equivalents serving similar primary functions resulting in similar sterilization needs.
	Dayton teaches a germicidal light source (12) comprising a distance sensor (58) adjacent a light irradiating part (14) for irradiating ultraviolet rays in the UV-C wavelength (C4 L20-26). The distance sensor determines the distance between the UV light source and the object to be sanitized to determined a required output duration required for the UV light source to sanitize the object (C1 L49-67). A controller (16) measures the distance with the distance sensor and sets the irradiation time based upon the measured distance (C9 L1-12).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Huang, Dorra and Dayton as applied to claim 1 above, and further in view of US 2008/0060119 (Pinizzotto).
	Regarding claim 2, Miyajima states the inclusion of a detector (33) for determining the presence or absence of a user but does not state that the detector detects a pressure applied to the seat by a user.
	Pinizzotto teaches an automatically controlled deodorizing toilet seat (14) comprising a detector (40) which detects the pressure applied to the seat by a user (Para. 0060) to determine if the user is present or not.
	It would have been obvious to one of ordinary skill in the art to utilize a pressure detector, as taught by Pinizzotto, as it is a recognized equivalent in the art which could be more applicable in compact areas where other detectors like proximity sensors may have false detections.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Huang, Dorra, Dayton and Pinizzotto as applied to claim 2 above, and further in view of US 2014/0373263 (Plate).
Regarding claim 3, Miyajima states that the control part monitors for use of the toilet and when it determines the user has finished can automatically activate the sterilizing part however it does not disclose that it learns about usage patterns to establish when to take an action.
	Plate teaches a smart toilet system (100) capable of implementing various functions/programs including automatically cleaning and sanitizing with ultraviolet light (Para. 0056) as well as learning usage patterns (700) over a time period to establish time periods during which set controls of the toilet functions are enacted (Para. 0118).
	It would have been obvious to one of ordinary skill in the art to have the assembly learn usage patterns of the bidet, as taught by Plate, to permit automatic sterilization of the bidet as needed at times when it will not inconvenience a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754